Title: Memorandum to Thomas Jefferson, [14 June] 1804
From: Madison, James
To: Jefferson, Thomas



[14 June 1804]
£50 paid to John Chisholm
Extract from Mr. King’s explanatory remarks
“It will be recollected that Chisholm was confederated with Blount and others in a project to invade the Floridas from the Territories of the United States—that he went to England with letters from the B. Minister Mr. Liston, introducing him and his project to the English Ministry. Mr. King obtained from Chisholm a full disclosure of his plan, which with the names of his Associates was reported to the Secretary of State in his Despatch No. 57 Dated Decr. 10. 1797—To this Despatch Mr. King refers for the motives which influenced him in authorizing the payment of £50 Sterling to Chisholm.”
The motives appear to have been a desire to obtain the information & Chisholm’s request to be supplied with the money to enable him to pay his debts and the expense of his return. A receipt exists for the money, expressing it as a loan. Major Lenox paid the money for Mr. King.
